DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alameh (US 20140043295).
Regarding claim 1: Alameh teaches a touch detection device (Figs. 1-3 and paragraph [0012] teach a touch detection device 100), comprising: a touch panel; a piezoelectric sensor mounted on the touch panel and adapted to detect a tap event applied to the touch panel; and a control circuit board in electrical communication with the piezoelectric sensor (Figs. 1-3 and paragraph [0010-0028] teach a touch panel display 105/307, a piezoelectric sensor 221/302 mounted on the touch panel and adapted to detect a touch/tap event applied; and a control circuit board PCB components including processors in electrical communication with the piezoelectric sensor), and including: a signal processing circuit adapted to process a detection signal output from the piezoelectric sensor; and a controller adapted to (Figs. 2 & 4 and paragraph [0010-0038] teach a processing circuit acting as processing circuit and controller to process a detection signal output of the piezoelectric sensor and determine whether the touch/tap event is a valid input or correct finger input based on the processed signal).

Regarding claim 15: Alameh teach wherein the touch panel is made of glass, stainless steel or wood (Figs. 1-3 and paragraph [0030] teach a lens of the touch screen is made of glass).

Regarding claim 16: Alameh teach wherein the piezoelectric sensor is a piezoelectric thin film sensor or a piezoelectric ceramic sensor (Figs. 1-3 and paragraph [0025] teach wherein the piezoelectric sensor is a piezoelectric ceramic sensor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh (US 20140043295) in the view of Kondo (US 20110018825).

Regarding claim 10: Alameh teach wherein the touch panel is adapted to be mounted on a support body (Fig. 3 and paragraph [0010-0028]) teach the touch panel is mounted on a support body 301).
Alameh does not explicitly disclose the touch detection device further includes an acoustic wave absorbing material adapted to be provided between the touch panel and the support body for acoustically isolating the touch panel from the support so as to prevent sound waves generated on the support body from being transmitted to the touch panel.
However, Kondo teaches the touch detection device further includes an acoustic wave absorbing material adapted to be provided between the touch panel and the support body for acoustically isolating the touch panel from the support so as to prevent sound waves generated on the support body from being transmitted to the touch panel (Figs. 1-2 and paragraph [0082-0089] teach touch detection device 10 including an acoustic wave absorbing material 109 provided between the touch panel 101 and the support body 107 for acoustically isolating the touch panel from the support so as to prevent sound waves generated on the support body from being transmitted to the touch panel). It would have been obvious for a person skilled in the art, at the time of the invention to modify Alameh’s invention by including above teachings of Kondo, because utilizing an acoustic wave absorbing material can compensate for noise and help improve touch detection as taught by Kondo. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 11: Alameh teaches wherein the support body is formed as a housing and the touch panel is embedded in an opening of the support body (Fig. 3 and paragraph [0010-0028]) teach the touch panel is mounted on opening of a support body as housing 301).

Regarding claim 12: Combination of Alameh and Kondo teach wherein the acoustic wave absorbing material is arranged at the peripheral edge of the touch panel (Kondo in Figs. 1-2 and paragraph [0082-0089] teach wherein the acoustic wave absorbing material 109 is arranged at the peripheral edge of the touch panel 101).

Regarding claim 13: Combination of Alameh and Kondo wherein the touch panel is supported on a surface of the support body, and the acoustic wave absorbing material is provided on a bottom of the touch panel (Alameh in Fig. 3 and paragraph [0010-0028]) teach the touch panel is mounted on a support body 301 and Kondo in Figs. 1-2 and paragraph [0082-0089] also teach that and further teaches the acoustic wave absorbing material 109 is provided under the touch panel).

Regarding claim 14: Combiantion of Alameh and Kondo do not explicitly teach wherein the touch panel comprises a circular panel, a square panel or a curved surface panel.
However, combination of Alameh and Kondo both disclose wherein the touch panel is a rectangular panel. It would have been an obvious matter of design choice to include the touch panel as a square panel instead of a rectangular panel, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious, and while both shaped touch panel will perform the same functions.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2: None of the cited references either alone or in combination teach and/or suggest “wherein the signal processing circuit includes: a filter for filtering out noise signals that do not satisfy a predetermined condition from the detection signal; an amplifier adapted to amplify the filtered detection signal to a desired range; and a comparator including an upper-threshold comparator with a predetermined upper-threshold voltage and a lower-threshold comparator with a predetermined lower-threshold voltage for processing the amplified detection signal into a first DC voltage digital signal and a second DC voltage digital signal”.

Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17: None of the cited references either alone or in combination teach and/or suggest “a touch panel including a sensor adapted to detect a tap event applied to the touch panel; a signal processing circuit operatively connected to the sensor for receiving and processing a detection signal output from the sensor; and a controller for determining whether the tap event is a correct human finger tap event based on the processed detection signal, the controller, in response to the receipt of a first DC voltage signal and a second DC voltage signal generated by the signal processing circuit, adapted to: calculate a first time difference between an end time and a start time of the detected first DC voltage digital signal; calculate a second time difference between the start time of the detected first DC voltage digital signal and a start time of the second DC voltage digital signal detected just after the detected first DC voltage digital signal; and determine whether the tap event is a correct human finger tap event based on the calculated first time difference and the calculated second time difference”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMIT CHATLY/Primary Examiner, Art Unit 2622